Case 5:20-cv-01204-MWF-SP Document 21 Filed 08/18/20 Page 1 of 1 Page ID #:94




     1    Ara Sahelian, Esq., [CBN 169257]
          SAHELIAN LAW OFFICES
     2    23276 South Pointe Drive, Suite 216
     3    Laguna Hills, CA 92653
          949. 859. 9200
     4
          e-mail: sahelianlaw@me.com
     5
     6    Attorneys for Naim Mtanios Younan; Naim Mtanios Younan as trustee;
          Nofa Younan; Nofa Younan as trustee
     7
     8
                           UNITED STATES DISTRICT COURT
     9
                          CENTRAL DISTRICT OF CALIFORNIA
    10                        (Eastern Division - Riverside)
    11
    12
    13
    14
    15    James Rutherford
    16             Plaintiff,
    17                vs.
                                              CASE NO.: 5:20-cv-01204-MWF-SP
    18    Naim Mtanios Younan;
    19                                        The Honorable Michael W. Fitzgerald
          Naim Mtanios Younan as
    20    trustee; Nofa Younan; Nofa          EXHIBITS IN SUPPORT OF
    21                                        MOTION TO DISMISS [FRCP 12(b)1]
          Younan as trustees of The
    22
          Naim and Nofa Younan                Hearing Date: September 21, 2020
    23                                        Time: 10:00 AM
          Living Trust,
    24
                  Defendants.
    25
    26
    27
    28

                                EXHIBITS TO MOTION TO DISMISS [FRCP 12(b)1]
                                                - Page 1 -
